DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 31, 32, and 34 are objected to because of the following informalities:    
a)	Claim 31, 32, and 34 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 18, 19, and 20 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-17 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindberg et al. (Lindberg, et al. “Petro-Elastic Log-Facies Classification Using the Expectation-Maximization Algorithm and Hidden Markov Models,” Mathematical Geosciences, Springer Berlin Heidelberg, Berlin/Heidelberg, Vol. 47, No. 6, June 24, 2015, pp. 719-752, hereinafter “Lindberg”).
	In regards to claim 1, Lindberg teaches a method for subsurface data processing (Lind abstract teaches a method for processing subsurface well log data), comprising: 
	determining a set of clusters based at least in part on measurement vectors associated with different depths or times in subsurface data (Lindberg pg. 727 lines 11-16 teach determining a set of clusters where “the EM algorithm can be used as a clustering method to classify the facies”; Lindberg pg. 725 last three lines to pg. 726 line 9 teaches processing an observed (measured) M-dimensional vector associated with rock properties at different depths in the well log data (see Fig. 2 y-axis) for classification);
	defining clusters in the subsurface data by classes associated with a state model (Lindberg pg. 721 lines 16 teaches where “facies classification is a clustering problem,” and pg. 722 lines 22-29 teaches using a “statistical methodology to classify log-facies based on Expectation-Maximization (EM) algorithm and hidden Markov models (HMMs)”; Lindberg pg. 722 lines 43-45 teaches where the hidden Markov model (HMM) is a state model “when the states following the Markov model, that is the facies profile, are unobserved and only the related outputs, that is the well logs, are observed”);
	reducing a quantity of the subsurface data based at least in part on the classes (Lindberg pgs. 736-738 under section 3.4 Sensitivity Study teaches carrying out a sensitivity analysis based on the classes from the facies classification, and determining the best subsets of well logs according to a weighted sum of test statistics in order to reduce a quantity of subsurface well log data from nine well logs to the best two); and 
	storing the reduced quantity of the subsurface data and classes with the state model in a training database for a machine learning process (Lindberg pg. 742 last paragraph teaches that after a first sensitivity analysis on the use of saturation logs is performed to determine the impact on the facies model and assessing the value of information of sonic logs in the classification, carrying out a calibration (storage of the reduced quantity of subsurface data and classes with the HMM model) in order to perform subsequent estimations of HMM parameters and estimation of the most probable facies profile from the reduced subset of elastic properties only; Lindberg pg. 723 lines 5-34 teach where “inference on the parameters using the EM algorithm is much less computer demanding” among the types of machine learning processes, and in one example, non-physical sequences are avoided by imposing probabilistic constraints in the Markov chain to provide a reduced data subset for litho-fluid classification).

	In regards to claim 2, Lindberg teaches wherein the depths or times of the measurement vectors are continuous (Lindberg pg. 725 lines 13-14 teaches “in this work, it is assumed that the observations are continuous”; Lindberg Fig. 2 y-axis teaches continuous depths of the measurement vectors).

	In regards to claim 3, Lindberg teaches further comprising reconstructing input data and validating the state model based at least in part on the reconstructed input data (Lindberg pg. 746 paragraphs 2-3 and Fig. 14 teach reconstructing the input data from the full set of well log parameters (Case 1A) to elastic well logs only (Case 1B) and validating the state model classifications by comparing the facies prediction between the two to validate that the elastic logs only gives a reliable facies prediction).

	In regards to claim 4, Lindberg teaches further comprising receiving new input data and applying the state model to the new data (Lindberg pg. 749 lines 16-21 and lines 40-42 teaches receiving new input data in the extension of the classification state model to the rest of the entire reservoir field).

	In regards to claim 5, Lindberg teaches further comprising determining new predicted data based at least in part on a result of the state model applied to the new input data (Lindberg pg. 749 lines 16-21 and lines 40-42 teaches determining additional classification predicted data in the extension of the classification state model to the entire reservoir field).

	In regards to claim 6, Lindberg teaches further comprising generating a visualization of the identified classes and the reduced quantity of the subsurface data (Lindberg Fig. 11 Sets 1 and 2 and Fig. 14 Cases 1B-2B teach generating a color-coded visualization of the identified classification classes and the reduced quantity of the subsurface data (apart from the all well-log data case)).

	In regards to claim 7, Lindberg further teaches wherein the determining the set of clusters includes a cross entropy clustering operation (Lindberg pg. 722 lines 28-29 teaches classifying log-facies based on the Expectation-Maximization (EM) algorithm, and pg. 726 under “2.2 The Expectation-Maximization Method for Hidden Markov Models” teach where the EM algorithm takes on the form of a cross entropy clustering operation between the parameters to estimate λ and the current estimate of the parameters λ*).

	In regards to claim 8, Lindberg further teaches wherein an output of the cross entropy clustering operation is applied to a Gaussian mixture model process (Lindberg pg. 727 lines 11-18 teaches where the cross entropy clustering EM algorithm is applied to a Gaussian mixture distribution model process).

	In regards to claim 9, Lindberg teaches wherein an output of the Gaussian mixture model process is applied to a hidden Markov model process (Lindberg pg. 727 lines 11-18 teaches applying an output of the Gaussian mixture distribution model process to a hidden Markov model (HMM) process).

	In regards to claim 10, Lindberg teaches a subsurface data processing apparatus (Lindberg abstract and pg. 723 lines 5-12 suggests a computer apparatus for processing well log data for inferencing parameters, as the use of the EM algorithm is less computer demanding), comprising:
	a memory configured to store subsurface data and a knowledgebase for a machine learning process (Lindberg pg. 723 lines 5-12 suggests where the implementation of the EM algorithm is carried out by a computer, where a computer contains a memory for storing well log data and a knowledgebase for machine learning using a hidden Markov Model (HMM)); and
	a processor configured (Lindberg pg. 723 lines 5-12 suggests where the implementation of the EM algorithm is carried out by a computer, where a computer contains a processor) to
	determine a set of clusters based at least in part on a set of measurement vectors associated with different depths or times in the subsurface data (Lindberg pg. 727 lines 11-16 teach determining a set of clusters where “the EM algorithm can be used as a clustering method to classify the facies”; Lindberg pg. 725 last three lines to pg. 726 line 9 teaches processing an observed (measured) M-dimensional vector associated with rock properties at different depths in the well log data (see Fig. 2 y-axis)  for classification);
	define clusters in the subsurface data by classes associated with a state model (Lindberg pg. 721 lines 16 teaches where “facies classification is a clustering problem,” and pg. 722 lines 22-29 teaches using a “statistical methodology to classify log-facies based on Expectation-Maximization (EM) algorithm and hidden Markov models (HMMs)”; Lindberg pg. 722 lines 43-45 teaches where the hidden Markov model (HMM) is a state model “when the states following the Markov model, that is the facies profile, are unobserved and only the related outputs, that is the well logs, are observed”);
	reduce a quantity of data based at least in part on the classes (Lindberg pgs. 736-738 under section 3.4 Sensitivity Study teaches carrying out a sensitivity analysis based on the classes from the facies classification, and determining the best subsets of well logs according to a weighted sum of test statistics in order to reduce a quantity of subsurface well log data from nine well logs to the best two); and
	store the reduced quantity of the subsurface data and classes with the state model in the knowledgebase for the machine learning process (Lindberg pg. 742 last paragraph teaches that after a first sensitivity analysis on the use of saturation logs is performed to determine the impact on the facies model and assessing the value of information of sonic logs in the classification, carrying out a calibration (storage of the reduced quantity of subsurface data and classes with the HMM model) in order to perform subsequent estimations of HMM parameters and estimation of the most probable facies profile from the reduced subset of elastic properties only; Lindberg pg. 723 lines 5-34 teach where “inference on the parameters using the EM algorithm is much less computer demanding” among the types of machine learning processes, and in one example, non-physical sequences are avoided by imposing probabilistic constraints in the Markov chain to provide a reduced data subset for litho-fluid classification).

	In regards to claim 11, Lindberg teaches wherein the processor is configured to reconstruct input data and validate the state model based at least in part on the reconstructed input data (Lindberg pg. 746 paragraphs 2-3 and Fig. 14 teach reconstructing the input data from the full set of well log parameters (Case 1A) to elastic well logs only (Case 1B) and validating the state model classifications by comparing the facies prediction between the two to validate that the elastic logs only gives a reliable facies prediction).

	In regards to claim 12, Lindberg teaches wherein the processor is configured to receive new input data and apply the state model to the new data (Lindberg pg. 749 lines 16-21 and lines 40-42 teaches receiving new input data in the extension of the classification state model to the rest of the entire reservoir field).

	In regards to claim 13, Lindberg teaches wherein the processor is configured to determine new predicted data based at least in part on a result of the state model applied to the new input data (Lindberg pg. 749 lines 16-21 and lines 40-42 teaches determining additional classification predicted data in the extension of the classification state model to the entire reservoir field).

	In regards to claim 14, Lindberg teaches further comprising after assignment of classes to the new data, the processor is configured to store updated processing or interpretation parameters in the knowledgebase, and the processor is configured to apply the updated processing or interpretation parameters by classes to generate outputs automatically (Lindberg pg. 749 lines 24-34 teach applying the trained and stored EM algorithm (having updated processing or interpretation parameters in the knowledgebase) to automatically generate outputs from well logs).

	In regards to claim 15, Lindberg teaches wherein the processor is configured to determine the set of clusters based at least in part on a cross entropy clustering operation (Lindberg pg. 722 lines 28-29 teaches classifying log-facies based on the Expectation-Maximization (EM) algorithm, and pg. 726 under “2.2 The Expectation-Maximization Method for Hidden Markov Models” teach where the EM algorithm takes on the form of a cross entropy clustering operation between the parameters to estimate λ and the current estimate of the parameters λ*).

	In regards to claim 16, Lindberg teaches wherein the processor is configured to perform a Gaussian mixture model process on an output of the cross entropy clustering operation (Lindberg pg. 727 lines 11-18 teaches where the cross entropy clustering EM algorithm is applied to a Gaussian mixture distribution model process).

	In regards to claim 17, Lindberg teaches wherein the processor is configured to perform a hidden Markov model process on an output of the Gaussian mixture model process (Lindberg pg. 727 lines 11-18 teaches applying an output of the Gaussian mixture distribution model process to a hidden Markov model HMM process).

	In regards to claim 21, Lindberg teaches a method for subsurface data processing (Lind abstract teaches a method for processing subsurface well log data), comprising:
	determining a set of clusters based at least in part on measurement vectors associated with different depths or times in subsurface data (Lindberg pg. 727 lines 11-16 teach determining a set of clusters where “the EM algorithm can be used as a clustering method to classify the facies”; Lindberg pg. 725 last three lines to pg. 726 line 9 teaches processing an observed (measured) M-dimensional vector associated with rock properties at different depths in the well log data (see Fig. 2 y-axis)  for classification);
	defining clusters in the subsurface data by classes associated with a state model (Lindberg pg. 721 lines 16 teaches where “facies classification is a clustering problem,” and pg. 722 lines 22-29 teaches using a “statistical methodology to classify log-facies based on Expectation-Maximization (EM) algorithm and hidden Markov models (HMMs)”; Lindberg pg. 722 lines 43-45 teaches where the hidden Markov model (HMM) is a state model “when the states following the Markov model, that is the facies profile, are unobserved and only the related outputs, that is the well logs, are observed”);
	identifying classes based at least in part on the clusters (Lindberg pg. 727 lines 11-13 teaches classifying the facies based on the clusters);
	identifying classes of depths based at least in part on the measurement vectors (Lindberg pg. 722 lines 22-24 teaches identifying realistic vertical sequences (classes of depths) along the well-profile);
	reducing a quantity of the subsurface data based at least in part on the classes (Lindberg pgs. 736-738 under section 3.4 Sensitivity Study teaches carrying out a sensitivity analysis based on the classes from the facies classification, and determining the best subsets of well logs according to a weighted sum of test statistics in order to reduce a quantity of subsurface well log data from nine well logs to the best two); and
	storing the reduced quantity of the subsurface data and classes with the state model in a training database for a machine learning process (Lindberg pg. 742 last paragraph teaches that after a first sensitivity analysis on the use of saturation logs is performed to determine the impact on the facies model and assessing the value of information of sonic logs in the classification, carrying out a calibration (storage of the reduced quantity of subsurface data and classes with the HMM model) in order to perform subsequent estimations of HMM parameters and estimation of the most probable facies profile from the reduced subset of elastic properties only; Lindberg pg. 723 lines 5-34 teach where “inference on the parameters using the EM algorithm is much less computer demanding” among the types of machine learning processes, and in one example, non-physical sequences are avoided by imposing probabilistic constraints in the Markov chain to provide a reduced data subset for litho-fluid classification).

	In regards to claim 22, Lindberg teaches wherein the depths or times of the measurement vectors are continuous (Lindberg pg. 725 lines 13-14 teaches “in this work, it is assumed that the observations are continuous”; Lindberg Fig. 2 y-axis teaches continuous depths of the measurement vectors).

	In regards to claim 23, Lindberg teaches further comprising reconstructing input data and validating the state model based at least in part on the reconstructed input data (Lindberg pg. 746 paragraphs 2-3 and Fig. 14 teach reconstructing the input data from the full set of well log parameters (Case 1A) to elastic well logs only (Case 1B) and validating the state model classifications by comparing the facies prediction between the two to validate that the elastic logs only gives a reliable facies prediction).

	In regards to claim 24, Lindberg teaches further comprising receiving new input data and applying the state model to the new data (Lindberg pg. 749 lines 16-21 and lines 40-42 teaches receiving new input data in the extension of the classification state model to the rest of the entire reservoir field).

	In regards to claim 25, Lindberg teaches further comprising determining new predicted data based at least in part on the result of the state model applied to the new input data (Lindberg pg. 749 lines 16-21 and lines 40-42 teaches determining additional classification predicted data in the extension of the classification state model to the entire reservoir field).

	In regards to claim 26, Lindberg teaches further comprising generating a visualization of the identified classes of depths and the reduced quantity of the subsurface data (Lindberg Fig. 11 Sets 1 and 2 and Fig. 14 Cases 1B-2B teach generating a color-coded visualization of the identified classification classes and the reduced quantity of the subsurface data (apart from the all well-log data case)).

	In regards to claim 27, Lindberg further teaches wherein the determining the set of clusters includes a cross entropy clustering operation (Lindberg pg. 722 lines 28-29 teaches classifying log-facies based on the Expectation-Maximization (EM) algorithm, and pg. 726 under “2.2 The Expectation-Maximization Method for Hidden Markov Models” teach where the EM algorithm takes on the form of a cross entropy clustering operation between the parameters to estimate λ and the current estimate of the parameters λ*).

	In regards to claim 28, Lindberg further teaches wherein an output of the cross entropy clustering operation is applied to a Gaussian mixture model process (Lindberg pg. 727 lines 11-18 teaches where the cross entropy clustering EM algorithm is applied to a Gaussian mixture distribution model process).

	In regards to claim 29, Lindberg further teaches wherein an output of the Gaussian mixture model process is applied to a hidden Markov model process (Lindberg pg. 727 lines 11-18 teaches applying an output of the Gaussian mixture distribution model process to a hidden Markov model HMM process).
	
	In regards to claim 30, Lindberg teaches a subsurface data processing apparatus (Lindberg abstract and pg. 723 lines 5-12 suggests a computer apparatus for processing well log data for inferencing parameters, as the use of the EM algorithm is less computer demanding), comprising: 
	a memory configured to store subsurface data and a knowledgebase for a machine learning process (Lindberg pg. 723 lines 5-12 suggests where the implementation of the EM algorithm is carried out by a computer, where a computer contains a memory for storing well log data and a knowledgebase for machine learning using a hidden Markov Model (HMM)); and
	a processor configured to perform the method of claim 21 (Lindberg pg. 723 lines 5-12 suggests where the implementation of the EM algorithm of the method of claim 21 is carried out by a computer, where a computer contains a processor).
Allowable Subject Matter
6.	Claims 18-20, 33, and 35 are allowable.  Claims 31, 32, and 34 are objected to for being duplicate claims as explained in the claim objections above, but would be allowable if rewritten to overcome the duplicate subject matter.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 18 contains allowable subject matter because the closest prior art, Lindberg (Lindberg, et al. “Petro-Elastic Log-Facies Classification Using the Expectation-Maximization Algorithm and Hidden Markov Models,” Mathematical Geosciences, Springer Berlin Heidelberg, Berlin/Heidelberg, Vol. 47, No. 6, June 24, 2015, pp. 719-752) fails to anticipate or render obvious a method comprising: determining a reconstruction error based at least in part on the reconstructed input data; sorting the input data based at least in part on the reconstruction error, and providing the sorted input data as an output, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 31 contains allowable subject matter because the closest prior art, Lindberg (Lindberg, et al. “Petro-Elastic Log-Facies Classification Using the Expectation-Maximization Algorithm and Hidden Markov Models,” Mathematical Geosciences, Springer Berlin Heidelberg, Berlin/Heidelberg, Vol. 47, No. 6, June 24, 2015, pp. 719-752) fails to anticipate or render obvious a method comprising determining a reconstruction error based at least in part on the reconstructed input data; sorting the input data based at least in part on the reconstruction error, and providing the sorted input data as an output, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
8.	Dependent claims 19-20 depend from 18 and contain allowable subject matter for at least the same reasons as given for claim 18.  Dependent claims 32-35 depend from claim 31 and contain allowable subject matter for at least the same reasons as given flor claim 31.
Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Munawar (US Pat. Pub. 2017/0076224) discloses Learning of Classification Model.
B.	Can et al. (US Pat. Pub. 2017/0254910) discloses Expert Guided Knowledge Acquisition System for Analyzing Seismic Data.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        9/10/2022